Title: To Thomas Jefferson from William Findley, 27 February 1806
From: Findley, William
To: Jefferson, Thomas


                        
                            Sir
                     
                            Feby 27—1806
                        
                        About two weeks after you had made enquiry at me whether I thought Mr Shrader would be disirous to be
                            appointed at Detroit I wrote to him in Answer to a Letter from him, requesting to be informed of  his Wish and hinted at the Same time that a few lines to me in french for your
                            perusal might be of use in consequence of this I have received the enclosed. He further informs me that being disposed to
                            go to the Western Country he will thankfully accept of Such appointment as the president thinks convenient. I had
                            mentioned that Detroite was perhaps the only object in view, I knew his first wish was Louisiana and his Next Indiana but
                            will accept of any; perhaps he has explained himself in the inclosed which I cannot read, I am Sir
                        Your Obedient Servant
                        
                            Wm Findley
                     
                        
                     Enclosure
                                                
                            
                                Monsieur,
                                a Somerset, Pennsylvanie,le 19me Fevrier, 1806.
                            
                             Lors que j’etois dans la Capitalle cet hiver, J’informai Monsieur Findley de mon intention de m’etablir
                                dans la Louisiane ou dans quelque autre des pays nouvellement ouverts, et je le priai de me procurer l’honneur de vous
                                etre presentè. Mon caractère etant connu a Monsieur Findley, j’espéroit que s’il y avoit quelque place vacante, je
                                pourrois me flatter de sa recommandation. Il y a quelques jours que j’ai reçu une de des lettres, dans laquelle il me
                                mande, que vous aviez eu la bontè de vous informer de moi, et la place de Juge au Detroit etant vacante, il dèsirois
                                savoir mon intention sur ce sujet. Je lui ecris par cette poste, et j’ai l’honneur de vous assurer, Monsieur, qu’en
                                cas que je recois un appointement, je ne croirai pouvoir mieux temoigner ma reconnaissance, qu’en dechargant les
                                fonctions avec ponctualité et fidelitè. 
                             J’ai l’honneur d’etre avec le plus profond respect Monsieur Votre tres humble et tres obeissant
                                Serviteur 
                            
                                Otho Shrader
                            
                        
                    
               